Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-17 of U.S. Application 16/865,016 filed on May 01, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 and 08/11/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101 and 35 USC § 112
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-17 are rejected under 35 U.S.C.  101 and under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The statutory categories under 35 U.S.C. 101 are expressed in the alternative, i.e., process, machine, manufacture or composition of matter. Thus, claims 15-17, which encompass two statutory categories, i.e., apparatus (a sensor) and method for operation, violate 35 U.S.C.  101.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Int. 1990).
Moreover, there are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A)    the claims must set forth the subject matter that applicants regard as their invention; and
(B)    the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
It is unclear whether claims 15-17 claim an apparatus or a method.  Claims 15-17, therefore, are indefinite in violation of 35 U.S.C. 112, second paragraph. See Lyell, 17 USPQ2d at 1552.



Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  It is not clear if all of claim 15 is being included or just “Method for detecting a foreign object by using the device according to claim 9”.This is because there are no steps including within the claim.  The Examiner will interpret “Method for detecting a foreign object by using the device according to claim 9 …” as any device that is able to perform the method. 

Regarding claim 16, the phrase “wherein the electrical signal is continuously acquired during the consecutive execution of steps a) - c) of claim 13 for more than one detection cell, before the steps d) to f) of claim 13 are executed for each of said detection cells, wherein preferably step d) includes reducing a phase shift between the stimulation signal and the sampled electrical signal representing the excited oscillation in the selected detection cell, in particular by determining a cross-correlation between the stimulation signal and said sampled electrical signal representing the excited oscillation in the selected detection cell” are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner cannot interpret how is the limitation depends on two separate dependent claims as well as how to incorporate the method in combination with the apparatus. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Pat No. 9762084) in view of Baldo et al (USPGPub 20190327791). 


    PNG
    media_image1.png
    573
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    502
    697
    media_image2.png
    Greyscale

Prior Art: Cho and Baldo respectively

Regarding claim 1, Cho discloses a sensor arrangement (figs 1-7) for a foreign object detection device used in a wireless power transfer system (shown in figs 1-7), comprising: a) a current input and a current output (input from 110 and output to load 240), b) a multitude of detection cells (220.1- 220.n), each comprising a sense coil and a capacitive element (, forming a resonant tank (shown in fig 4), wherein the sensor arrangement has a multitude of input leads and a multitude of output leads (input shown as arrows into 220 as shown in fig 4), the total number of input and output leads being equal or smaller than the number of detection cells (as shown in fig 4), each detection cell being connected between one of the input leads and one of the output leads, in a way that each of the detection cells is connected to a different pair of input and output leads (shown in fig 4 where each cell has their own I/O), c) the sensor arrangement further including an input selection circuit (using 110) allowing to selectively establish an electrical connection (through transistors) between the current input and one or more of the input 
However, Baldo discloses wherein at least one detection cell (64) includes a decoupling element connected (34) in series to its resonant tank (par 29 discloses having a rectifying circuit and fig 4 shows connected to resonant). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Cho in view of Baldo in order to prevent return current. 
	
Regarding claim 2, Cho does not fully disclose wherein the sense coils of the multitude of detection cells are arranged in a regular pattern, preferably in a matrix-like structure with multiple rows and columns.
However, Baldo discloses wherein the sense coils of the multitude of detection cells are arranged in a regular pattern, preferably in a matrix-like structure with multiple rows and columns (fig 4 shows multiple rows and column). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Cho in view of Baldo in order to detect object in wireless circuity. 

Regarding claim 3, Cho disclose wherein the sense coils of the multitude of detection cells are arranged in one or more layers (arrange as shown in fig 4 where the cells are in at least multiple layers). 
Regarding claim 5, Cho disclose wherein a resonant frequency of the resonant tank of at least one sense coil of a detection cell is between a frequency, when no foreign object is arranged in proximity to the respective sense coil (col 4 lines 20-50 discloses having a resonant frequencies being equal when the transmitter is in range. Therefore is in a range. 
Cho in view of Baldo does not fully disclose 10 kHz 400 kHz.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention combine Cho in view of Baldo in order to produce enough frequency to charge the device. 

Regarding claim 6, Cho disclose wherein the sense coils of the detection cells have a rectangular or a square outer shape, the size of the sense coils being adapted to the size of the foreign object to be detected, wherein the detection area of a sense coil covers a surface (see figs 1-7 where the shape of the detection cell is rectangular shape). Cho in view of Baldo does not fully disclose a surface between 100 and 10000 mm2.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention combine Cho in view of Baldo in order to cover enough frequency to charge the device. 

Regarding claim 7, Cho disclose wherein said one decoupling element includes a none controlled reverse current blocking element, the reverse current blocking element preferably being a diode, in particular a PN-junction diode or a Schottky diode (shown as 230 as being a diode known to include a PN diode). 

Regarding claim 8, Cho does not fully disclose wherein the sense coil and the capacitive element of each detection cell are connected in parallel to form a parallel resonant tank.
However, Baldo discloses wherein the sense coil and the capacitive element of each detection cell are connected in parallel to form a parallel resonant tank (shown in fig 4 where the resonant circuit is parallel LC circuit). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Cho in view of Baldo in order to detect object in wireless circuity.


Regarding claim 9, Cho discloses wherein the wireless power transfer system has a primary part that includes the sensor arrangement, wherein the wireless power transfer system is configured to 1) transfer power (shown on left side of figs 1-4) over an air gap to a nearby receiver (shown at 220), 2) generate a magnetic field in an active area at a transmission frequency (at 121), and wherein the sense coil of each detection cell is arranged in a way that a sensing area defined by the sense coil at least partly covers the active area (shown in fig 4 where the detection cells covers the area). 
Regarding claim 10, Cho discloses wherein the primary part is configured to adapt a current of a transmission coil of the primary part when a foreign object is detected (using 121 to supply current).

Regarding claim 11, Cho discloses wherein the wireless power transfer is configured to wirelessly transfer electrical power from the primary part to a secondary part over the air gap and wherein the sense coil is at least partly positioned in the air gap between the primary part and the secondary part (shown in fig 4 where the detection cells covers the area). 

Regarding claim 13, Cho does not fully disclose wherein the sense coils of the different layers have different sizes.
However, Baldo discloses wherein the sense coils of the different layers have different sizes (par 66 discloses multiple variations and size including size for coils. Therefore coils have different sizes).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Pat No. 9762084) in view of Baldo et al (USPGPub 20190327791) in further view of Cho et al (USPGPub 20120019075). 

Regarding claim 4, Cho in view of Baldo does not fully disclose wherein at least one sense coil of a detection cell has a spiral shape, wherein turns of the sense coils of neighbouring detection cells of the detection cell have a distance between 0.1 mm and 10 mm.

	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention combine Cho in view of Baldo in further view of Cho(075) in order to detect and charge the device based on the size of the device. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Pat No. 9762084) in view of Baldo et al (USPGPub 20190327791) in further view of Akuzawa et al (USPGPub 20170163093).


Regarding claim 12, Cho in view of Baldo does not fully disclose wherein the sense coils of the different layers overlap each other.
However, Akuzawa discloses wherein the sense coils of the different layers overlap each other (abstract discloses coils overlapping each other). It would have been obvious to a person .

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest Method for detecting a foreign object by using the device a) selecting a detection cell by means of the input selection circuit and the output selection circuit, b) generating a stimulation signal with the stimulation unit, to excite an oscillation in the selected detection cell, the stimulation signal preferably being a rectangular pulse, c) sampling with the measurement unit an electrical signal representing the excited oscillation in the selected detection cell, d) determine time response data of the selected detection cell by means of the signal processing unit, based on the samples acquired in step c), e) based on the time response data determined in step d), decide by means of a signal processing unit, if a foreign object is present close to the selected detection cell, f) repeating the steps a - e, for other detection cells, preferably for all other detection cells in combination with the other limitations of the claim. 

Claims 16-17 are also objected to as they depend on objected claim 15. 




Reasons for Allowance

Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a foreign object detection device for a wireless power transfer system comprising: a stimulus circuit for generating a predetermined stimulation signal, connected to a current input of the sensor arrangement, the predefined stimulation signal preferably being a rectangular pulse, c) a measurement unit, adapted to sense an electrical signal applied to said current input, the measurement unit including an analogue to digital converter for acquiring sampling data representing the sensed electrical signal, d) a signal processing unit which is configured to determine time response data of a selected detection cell, based on the sampling data acquired by the measurement unit, 47Attorney Docket No.: 1050-0031001 e) wherein the measurement unit preferably includes a filter for filtering the electrical signal in combination with the other limitations of the claim.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okazaki et al (USPGPub 20140184154): discloses resonance power coils. 
Boer et al (USPGPub 20120068550): discloses detecting wireless power using resonance circuit. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868